

115 HR 6079 IH: Transporting Livestock Across America Safely Act
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6079IN THE HOUSE OF REPRESENTATIVESJune 12, 2018Mr. Yoho (for himself, Mr. Peterson, Mr. Young of Iowa, Mrs. Hartzler, Mr. Kinzinger, Mr. Marshall, Mr. Pearce, Mr. Webster of Florida, Mr. Estes of Kansas, Mr. Dunn, Mr. Thomas J. Rooney of Florida, Mr. Gianforte, Mr. Cramer, Mr. Weber of Texas, Mr. Brady of Texas, Mr. Smith of Nebraska, Mr. Smith of Missouri, Mr. King of Iowa, Mr. Guthrie, Mr. Rouzer, Mr. Griffith, Mr. Rogers of Alabama, Mrs. Walorski, Mr. Gibbs, Mr. Higgins of Louisiana, Mr. Harris, Ms. Jenkins of Kansas, Mr. LaMalfa, Mr. Rokita, Mr. Curtis, Mr. Fortenberry, Mr. Goodlatte, Mr. Arrington, Mr. Nolan, Mr. Hudson, Mr. Banks of Indiana, Mr. Meadows, Mr. Conaway, Mr. Johnson of Louisiana, Mr. Newhouse, Mr. Comer, Mr. Abraham, Mr. Grothman, Mr. Gosar, Mr. Palazzo, and Mr. Davidson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to modify provisions relating to hours of service
			 requirements with respect to transportation of certain live animals, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Transporting Livestock Across America Safely Act. 2.Hours of service regulations for transportation of certain animals (a)In generalThe Secretary of Transportation shall amend part 395 of title 49, Code of Federal Regulations, to ensure that, in the case of a driver transporting a covered animal within a 300 air-mile radius from the point at which the on-duty time of the driver begins with respect to the trip—
 (1)the on-duty time of the driver shall exclude all time spent— (A)at a plant, terminal, facility, or other property of a motor carrier or shipper or on any public property during which the driver is waiting to be dispatched;
 (B)loading or unloading a commercial motor vehicle; (C)supervising or assisting in the loading or unloading of a commercial motor vehicle;
 (D)attending to a commercial motor vehicle while the vehicle is being loaded or unloaded; (E)remaining in readiness to operate a commercial motor vehicle; and
 (F)giving or receiving receipts for shipments loaded or unloaded; (2)except as provided in paragraph (5), the driving time under section 395.3(a)(3)(i) of that title is modified to a maximum of not less than 15, and not more than 18, hours within a 24-hour period;
 (3)the driver may take one or more rest periods during the trip, which shall not be included in the calculation of the driving time;
 (4)after completion of the trip, the driver shall be required to take a rest break for a period that is 5 hours less than the maximum driving time under paragraph (2);
 (5)if the driver is within 150 air-miles of the point of delivery, the driver may continue for not more than 2 additional hours, which shall not be included in the calculation of the driving time; and
 (6)the 10-hour rest period under section 395.3(a)(1) of that title shall not apply. (b)Covered animalIn this Act, the term covered animal means a live animal that is one of the following:
 (1)Livestock (as defined in section 602 of the Agricultural Act of 1949 (7 U.S.C. 1471)). (2)Honey bees.
 (3)Insects. (4)Fish.
 (5)Crawfish. 